DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1, 2 and 4-16 are pending and presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1, 2 and 4-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a proportion of propylene oxide, based on a total weight of alkylene oxide in the polyetherol (b1), of more than 60% by weight”. This limitation is unclear. It is impossible to determine whether propylene oxide is required to be included in the polyetherol (b1) or only that if there is alkylene oxide present in the polyetherol (b1) then more than 60% of the alkylene oxide must be propylene oxide. Therefore, claim 1 is indefinite. Claims 2 and 4-16 depend from claim 1 and are indefinite for the same reasons.

Claim 1 recites “a proportion of ethylene oxide, based on a total weight of alkylene oxide in the polyol (b2a), of at least 80% by weight”. This limitation is unclear. It is impossible to determine whether ethylene oxide is required to be included in the polyol (b2a) or only that if there is alkylene oxide present in the polyol (b2a) then at least 80% of the alkylene oxide must be ethylene oxide. Therefore, claim 1 is indefinite. Claims 2 and 4-16 depend from claim 1 and are indefinite for the same reasons.
Claim 1 additionally recites a proportion of primary OH groups of more than 50%, a proportion of primary OH groups of more than 80%, and a proportion of primary OH groups of more than 60%. However, the claim does not recite what the primary OH groups are a percentage of. For example, do the claims mean a proportion of primary OH groups of more than 50% of the total amount of OH groups in the compound or a proportion of primary OH groups of more than 50% of the total weight of the compound? Therefore, claim 1 is indefinite. Claims 2 and 4-16 depend from claim 1 and are indefinite for the same reasons.
Claim 1 recites the limitation "the water content".  There is insufficient antecedent basis for this limitation in the claim. Claims 2 and 4-16 depend from claim 1 and are indefinite for the same reasons.
Claim 10 recites the limitation "the auxiliaries and additives".  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 is indefinite as it is a “use” claim which recites a process without setting forth any steps involved in the process. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).

Conclusion
	Claims 1, 2 and 4-16 are pending.
	Claims 1, 2 and 4-16 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT S WALTERS JR/
February 28, 2021Primary Examiner, Art Unit 1796